Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a barrier adhesive composition comprising: (a) polyisobutylene resin having a viscosity average molecular weight of about 300,000 to about 900.000 g/mol; (b) organically modified nanoclay; and (c) sorbent nanoparticles having an average particle size of no greater than about 200 nm.
Independent claim 19 recites a barrier adhesive composition comprising: 
(a)    about 50 to about 75 wt. % polyisobutylene resin having a viscosity average molecular weight of about 300,000 to about 900,000 g/mol,
(b)    about 1 to about 10 wt. % organically modified nanoclay,
(c)    about 1 to about 5 wt. % calcium oxide nanoparticles, and
(d)    about 10 to about 25 wt. % tackifier
all relative to the total weight of the composition.

The prior art fails to teach or render obvious a barrier adhesive composition comprising (a) polyisobutylene resin having a viscosity average molecular weight of about 300,000 to about 900,000 g/mol and/or (b) organically modified nanoclay; and (c) sorbent nanoparticles having an average particle size of no greater than about 200 nm or the combination of about 50 to about 75 wt. % polyisobutylene resin having a viscosity average molecular weight of about 300,000 to about 900,000 g/mol with about 1 to about 10 wt. % organically modified nanoclay, about 1 to about 5 wt. % calcium oxide nanoparticles, and about 10 to about 25 wt. % tackifier. 
Furthermore, the claimed barrier adhesive compositions provide an unexpected improvement in barrier properties as compared to unfilled polyisobutylene adhesives or to polyisobutylene adhesives filled with one of either nanoclay or sorbent nanoparticles and as shown in Table 5 of the Specification.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787